Citation Nr: 1114674	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-46 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on December 21, 2008, at Lompoc Valley Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service  from January 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decisions by the Department of Veterans Affairs (VA) Medical Center in Los Angeles, California, that denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in September 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran incurred unauthorized medical expenses in connection with a visit to Lompoc Valley Medical Center in Lompoc, California, on December 21, 2008.

2.  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished, but he had not received care or medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment at Lompoc Valley Medical Center.

3.  The Veteran does not have a total disability, permanent in nature, resulting from service-connected disability; the condition for which the emergency treatment was furnished is not service connected, has not been held to be aggravating a service-connected disability, and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.



CONCLUSION OF LAW

The criteria for payment of medical expenses incurred at Lompoc Valley Medical Center on December 21, 2008, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 17.120, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The requirements under VCAA are not applicable where further assistance would not aid the claimant in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Here, since the Veteran's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the VCAA do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no effect on an appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit); see also VAOPGCPREC 5-2004 (June 23, 2004).  

Notwithstanding the above analysis, the Board acknowledges that the Veteran was not sent a VCAA-compliant notice letter in this case but finds that the claimant has nevertheless had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  However, the Board finds, in this case, that the lack of VCAA notice did not affect the essential fairness of the adjudication.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of VCAA notice and providing that the claimant has the burden of showing prejudice from a notice error).  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  

To have been prejudicial to the Veteran, the defects in notice must be shown to have affected the essential fairness of the adjudication.  In this case, the Veteran has not been prejudiced by the lack of notice because communications between the Veteran and VA, as well as evidence submitted in support of his claim, indicates that the Veteran has actual knowledge of what is required to establish his entitlement to the benefits being sought.  For example, the Veteran has testified before the undersigned Veterans Law Judge and provided argument in support of his claim.  Moreover, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice pertaining to his claim, including because he was not provided sufficient notice of the laws and regulations governing the claim, the lack of notice is harmless error because a reasonable person could be expected to understand what was needed to substantiate his claim from reading the February 2009 rating decision and November 2009 statement of the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In addition, the Veteran has demonstrated on multiple occasions that he has actual knowledge of what was needed to substantiate his claim, specifically testifying at his September 2010 hearing that he was aware of the legal requirements governing his claim and specifically challenging one of those requirements.  Although he was not sent a VCAA letter, the Board thus finds that the Veteran demonstrated actual knowledge of what was necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board thus concludes that nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Overall, the Veteran has had adequate notice and opportunity to participate in the development of the claim, and the Board finds that any notice deficiencies regarding his VCAA notice were not prejudicial.  Shinseki, 129 S. Ct. 1696 (2009).

In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the specific criteria governing his claim, and it is apparent from the record that he and his representative understood those things relative to a claim for reimbursement of medical expenses, as well as the reason his claim was initially denied.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal. Documentation from the Veteran's December 2008 treatment at the Lompoc Valley Medical Center have been associated with the file.  The Veteran has further been given the opportunity to submit evidence; he has provided written argument in support of his appeal and has testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24- month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran seeks payment or reimbursement for emergency services rendered for a non-service-connected condition by a non-VA provider (Lompoc Valley Medical Center) on December 21, 2008, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

Review of the relevant evidence of record reflects that the Veteran received private medical treatment at the Lompoc Valley Medical Center on December 21, 2008, at which time he was treated for an injury to his left eye.  The Veteran filed a timely claim for payment or reimbursement of private medical expenses he incurred in conjunction with this treatment.  In February 2009, VA issued a decision denying the Veteran's claim for payment or reimbursement for the December 2008 treatment.  In that decision the Veteran was advised of the criteria governing his claim and informed that all of the stated criteria must be met for the approval of his claim.  It was further explained that he did not meet at least one of the criteria; specifically, that he had not received VA medical care within the 24 months preceding the medical care at issue.

In his April 2009 Notice of Disagreement and again at his September 2010 hearing before the undersigned Veterans Law Judge, the Veteran contended that he had initially enrolled with VA for health care in 2005 but had been told that he was not required to maintain any schedule of contact in order to keep current in the system.  In particular, the Veteran stated that he called his home VA facility after being unable to schedule appointments at a satellite facility and was told that he need not return at any specific intervals in order to preserve his eligibility for care.  The Veteran added that he understood that his claim was denied based on the fact that he had not been treated by VA for the 2 years prior to the treatment in question and further acknowledged that he had not sought treatment at any VA facility since 2005, more than 24 months prior to his December 2008 private treatment, but contended that he had relied on the VA employee's statement and would have scheduled regular appointments if he had known he needed to in order to preserve his ability to seek reimbursement for unauthorized medical expenses such as those at issue here.   

Having reviewed the record and carefully considered the Veteran's arguments, the Board has determined that the criteria for reimbursement have not been met.  The Board recognizes the Veteran's sincere belief in the merits of his claim; however, in that regard, the Board observes that all of the above-listed criteria must be met in order to qualify for reimbursement or payment for the unauthorized services.  

As noted above, the controlling question in this case is whether the Veteran had received care or medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment at Lompoc Valley Medical Center.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(e).  Here, the evidence clearly reflects that the Veteran was enrolled in the VA health care system within the 24-month period preceding the furnishing of the December 2008 private treatment.  However, the next question is whether the Veteran received care and/or medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of that emergency treatment.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(e). The Board finds that he did not.

In this case, the Veteran indicated in his April 2009 Notice of Disagreement and again at his September 2010 hearing that he received no VA treatment in the 24-month period preceding the December 2008 treatment at the Lompoc Valley Medical Center.  Rather, the Veteran stated that he was unable to obtain appointments at a satellite VA facility and was told by a VA employee that he need not schedule appointments on any particular time schedule in order to preserve his eligibility for VA benefits.  Furthermore, a records search of the VA medical facilities in Los Angeles, California, was negative for any VA treatment of the Veteran within the 24 months preceding the emergency care at Lompoc Valley Medical Center.

While the Board empathizes with the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Millennium Act was passed by Congress, and Congress has required that the claimant receive treatment at VA within the 24-month period preceding the furnishing of the emergency medical treatment as part of the requirements for reimbursement.  38 U.S.C.A. § 1725(b)(2)(B).  In this case, regardless of what the Veteran was told by his contact at his VA facility, the fact remains that he did not seek care at that or any other VA facility in the 24 months preceding the December 2008 private treatment at issue here.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has stated that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Ultimately, the Veteran is asking the Board for equitable relief on account of what he believes are mitigating circumstances.  The Board is sympathetic to his arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted, while the Veteran might meet some of the criteria to qualify for reimbursement of payment of unauthorized medical expenses, all the requisite criteria must be met in order for his claim to be granted.  In this case, the Veteran failed to satisfy the requirement under 38 C.F.R. § 17.1002(e) that he have received VA care in the 24 months preceding the private treatment at issue.  The criteria specified in the regulations, the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991).  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Because the Veteran has failed to satisfy one of the enumerated criteria, VA is thus precluded from payment of the claimed medical expenses, and the Veteran's claim must fail.

The United States Court of Appeals for Veterans Claims has held that in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis at 430.  The Board also notes that the treatment in question did not involve a service-connected disability, nor is the Veteran shown to have been participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, reimbursement would also not be available under the provisions of 38 U.S.C.A. § 1728(a) (West 2002).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the appeal must be denied.


ORDER

Entitlement to payment or reimbursement for medical expenses incurred on December 21, 2008, at Lompoc Valley Medical Center is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


